NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 20-10365
                                                    20-10370
                Plaintiff-Appellee,
                                                D.C. Nos. 2:99-cr-00401-JAM-2
 v.                                                       2:12-cr-00369-JAM-1

EDWIN WILLIAM BALERO,
                                                MEMORANDUM*
                Defendant-Appellant.



                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      In these consolidated appeals, Edwin William Balero appeals pro se from the

district court’s order denying his motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291, and we


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). We have considered all of
Balero’s filings on appeal, including the letter submitted in lieu of his opening
brief and his reply brief.
affirm.

      Balero contends that he is entitled to compassionate release because his

medical conditions and the conditions at his facility subject him to a greater risk of

severe illness from COVID-19 and because he is unlikely to reoffend.1 The district

court did not abuse its discretion. See United States v. Keller, 2 F.4th 1278, 1281

(9th Cir. 2021). The record reflects that the court considered Balero’s medical

conditions and arguments for release, but reasonably determined that release was

unwarranted in light of the 18 U.S.C. § 3553(a) factors, including the nature and

circumstances of the offense and the need for deterrence and to protect the public.

See 18 U.S.C. § 3553(a)(1), (a)(2)(B), (C). Moreover, the court did not rely on any

clearly erroneous facts. See United States v. Graf, 610 F.3d 1148, 1157 (9th Cir.

2010) (“A finding is clearly erroneous if it is illogical, implausible, or without

support in the record.”). Because the district court’s § 3553(a) analysis provides an

adequate basis to affirm, we need not address Balero’s argument that his medical

conditions qualify as extraordinary and compelling reasons for release. See Keller,

2 F.4th at 1284.

      AFFIRMED.


1
 On appeal, Balero presents new information regarding more recent conditions at
his facility. We have confined our review to the record before the district court.
See Rudin v. Myles, 781 F.3d 1043, 1057 n.18 (9th Cir. 2014). However, even if
we were to consider the new information presented on appeal, it would not alter
our decision.

                                           2                                    20-10365